           Case 2:19-cv-01974-JCM-VCF Document 44 Filed 03/01/21 Page 1 of 2




1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***
      SHONDELL PITTS,
6
                           Plaintiff,
7                                                          2:19-CV-1974-JCM-VCF
      vs.                                                  ORDER
8     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
9
                            Defendants.
10
            Before the Court is the Motion to Amend Complaint to Substitute Allen Jackson for “Doe Clerk”
11
     (ECF No. 43). The court will construe this motion as a motion to substitute party instead of a motion for
12
     leave to file amended pleading.
13
            The Plaintiff has identified Allen Jackson as the true name for Defendant Doe Clerk. Plaintiff
14
     requests the Court to substitute Allen Jackson for “John Doe” defendant in this matter.
15
            Under LR7-2(d), the failure of an opposing party to file points and authorities in response to any
16
     motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
17
     the granting of the motion.
18
            Here, no opposition has been filed and the time to file an opposition has passed. It would seem as
19
     though appearing defendants have consented to the granting of the instant motion.
20
            Accordingly, and for good cause shown,
21
            IT IS HEREBY ORDERED that the Motion to Amend Complaint to Substitute Allen Jackson for
22
     “Doe Clerk” (ECF No. 43) is GRANTED.
23
            The Clerk is directed to substitute Allen Jackson in place and stead of Doe Clerk as defendant in
24
     the caption.
25
     Case 2:19-cv-01974-JCM-VCF Document 44 Filed 03/01/21 Page 2 of 2




1    Process must be served on Defendant Jackson by May 30, 2021. See Fed. R. Civ. P. 4(m).

2    DATED this 1st day of March, 2021.
                                                      _________________________
3                                                     CAM FERENBACH
                                                      UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
